TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00646-CV


In re United Biologics, LLC d/b/a United Allergy Services and Nicholas Hollis




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

PER CURIAM
		Relators United Biologics, LLC and Nicholas Hollis have filed a petition for writ of
mandamus and a motion for temporary relief from the district court's order compelling production
of "the Calculation Specs or Calculation Sheet" and a deposition pending disposition of its
mandamus petition.  We grant the motion for temporary relief in part.  Enforcement of that portion
of the district court's order that compels production of "the Calculation Specs or Calculation Sheet"
is stayed pending further order of this Court.
		It is so ordered September 27, 2012.


Before Chief Justice Jones, Justices Rose and Goodwin